Citation Nr: 1136803	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  06-11 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim seeking service connection for a left knee disorder has been submitted and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to an increased rating greater than 10 percent for right knee scars.

4.  Entitlement to an increased rating greater than 20 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 1974 to December 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claim was thereafter transferred to the RO in Roanoke, Virginia at the Veteran's request.  The Veteran had a hearing before the Board in February 2009 and the transcript is of record.

The case was brought before the Board in December 2009, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of her claims, to include affording her appropriate VA examinations. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

During the pendency of this appeal, the Veteran was awarded a higher 10 percent rating for her right knee scars in a June 2011 rating decision.  After the Veteran has perfected her appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

The Board notes on Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of TDIU is inferred in increased rating claims where the Veteran claims his/her disability affects his/her employability.  The Board has considered the holding in Rice and found it inapplicable here because the Veteran currently works full time and while she believes her disabilities affect her occupational abilities, she is not claiming nor does the record reasonably raise a claim seeking total disability based on individual unemployability.  

The issue of entitlement to an increased rating greater than 10 percent for patellofemoral disease of the right knee has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action. 

The issue of entitlement to service connection for a left knee disorder and the issue of entitlement to an increased rating greater than 20 percent for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  The RO first denied service connection for a left knee disorder in April 1992 finding no evidence of a current diagnosis of the left knee; the RO again denied the claim in January 1983, which was confirmed by a November 1984 Board decision finding no evidence of a current diagnosis. The Veteran did not appeal making it the last final decision. 

2. Evidence received since November 1984 raises a reasonable possibility of substantiating the claim of service connection for a left knee disorder.

3.  Resolving all reasonable doubt in favor of the Veteran, her current cervical spine degenerative disc disease (DDD) has been attributed to her in-service 1981 motor vehicle accident (MVA).  

4.  The Veteran's right knee scars are manifested by two well-healed, stable, but painful scars measured at 1 cm x 1 cm and 2.5 cm x 1 cm respectively amounting to less than 1% of her total body surface area. 


CONCLUSIONS OF LAW

1.  The November 1984 Board decision that denied the claim for entitlement to service connection for a left knee disorder is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  Evidence received since the November 1984 decision is new and material and, therefore, a claim of service connection for a left knee disorder may be reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156; 20.1100 (2010).

3.  The Veteran's cervical spine DDD has been attributed to her military service.  38 U.S.C.A. §§ 1110, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

4.  The criteria for a disability rating greater than 10 percent for right knee scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.118, Diagnostic Codes (DCs) 7804, 7805 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to the Veteran in March 2003, July 2003 and January 2010.  Those letters advised the Veteran of the information necessary to substantiate her claim, and of her and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The 2010 letter also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and she was afforded a meaningful opportunity to participate effectively in the processing of her claims, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Efforts to obtain records from the Social Security Administration (SSA) also were made, but the SSA responded indicating medical records were not available.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.  

With regard to the Veteran's increased rating claim for her scars, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 2003, 2005, 2010 and 2011.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The Veteran has not reported receiving any recent treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.  

New and Material Evidence (Left Knee)

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's claim seeking service connection for a left knee disorder was first denied in an April 1982 rating decision, and confirmed in a January 1983 rating decision.  The claim was ultimately denied by the Board in November 1984 where the Board found no evidence of a current left knee diagnosis.  Although the Veteran clearly had a serious in-service motor vehicle accident (MVA) in June 1981, no medical professional ever diagnosed the Veteran with a chronic left knee disorder.

Unless the Chairman of the Board orders reconsideration, all Board decisions are final on the date stamped on the face of the decision. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100(a). The Veteran was notified of her appellate rights at the time of the Board decision, but did not file an appeal. Therefore, the November 1984 Board decision is final.

At the time of the November 1984 decision, the record included service treatment records, which confirm her in-service June 1981 MVA, but are silent as to any diagnosis of a chronic left knee disorder.  The record also included VA examinations dated in January 1982 and November 1982.  At those times, x-rays revealed essentially normal bilateral knees.

Potentially relevant evidence received since the November 1984 decision includes private treatment records, a June 2009 private medical opinion, VA examinations dated in April 2003, December 2005, and July 2010 and additional lay statements from the Veteran. 

Except as provided in Section 5108 of this title, when the Board disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7104.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  38 C.F.R. § 3.156(a), which defines "new and material evidence," was revised, effective August 29, 2001.  The instant claim to reopen was filed after that date, and the revised definition applies.  Under the revised definition, "new evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran claims that she has a current left knee disorder related to her in-service 1981 MVA.  The Board notes the Veteran was also in a post-service 2002 MVA, but the Veteran claims her initial in-service MVA is responsible for her current left knee pain.  More recently, her representative argues in an August 2011 statement that in the alternative the Veteran's left knee disorder can be attributed to her other service-connected disabilities, to include her low back disability and right knee disability.

Again, the Board previously denied this claim because the medical evidence did not reveal a current diagnosis of a chronic left knee disorder related to her in-service MVA. Accordingly, for evidence to be new and material in this matter, it would have to tend to show that the Veteran has a current left knee disorder attributable to her in-service MVA or other service-connected disabilities. 

Private treatment records confirm the Veteran's complaints of left knee pain since her separation from the military, to include after her 2002 post-service MVA.  In June 2009, the Veteran's private physician opined the Veteran's bilateral knee pain likely originates from her military service.  The opinion, however, does not specify a diagnosis other than knee "pain."

In contrast, a December 2005 VA examiner diagnosed the Veteran with a torn medial meniscus and popiteal cyst of the left knee, but opined the diagnoses are not likely related to her military service because such manifestations did not occur until after the 2002 post-service MVA.  

In short, the additional medical evidence indicates presence of current left knee diagnoses and competing opinions regarding etiology.  Although not dispositive, the Board concludes the new evidence raises a reasonable possibility of substantiating the claim and, therefore, the claim may be reopened.

Service Connection (Cervical Spine)

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for arthritis may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because the earliest evidence of the Veteran's arthritis is years after service. 

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran claims her neck disorder is a result of an in-service 1981 motor vehicle accident (MVA).  The claim is complicated by the fact that the Veteran also suffered a post-service September 2002 MVA.  She contends her neck was initially injured in the 1981 MVA and the subsequent accident merely aggravated her condition.

The Board acknowledges that the Veteran is competent to give evidence about what she experienced; for example, she is competent to discuss her recollections of the MVAs and her current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  She is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

The Veteran's service treatment records confirm she was in a head-on collision while on active duty in June 1981.  At that time, she complained of injuries to her low back, neck and bilateral knees.  Despite her complaints, diagnostic tests could not confirm any abnormality of her cervical spine.  X-rays taken in January 1982, November 1982, February 1985 and March 1987 all showed a cervical spine within normal limits.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service, or a service-connected disability.  The pertinent inquiry here, then, is whether the Veteran's current neck disorder can be attributed to her in-service MVA.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes it can.

After service, as indicated above, despite the Veteran's continuous complaints of neck pain, the Veteran was not diagnosed with any chronic cervical spine disorder prior to September 2002.

In September 2002, the Veteran was in a significant post-service MVA resulting in injuries to, among other things, her neck.  At that time, private medical records confirmed x-ray evidence of "moderate degenerative changes" of the cervical spine.  

The Veteran was afforded a VA examination in December 2005 where the examiner diagnosed the Veteran with cervical spondylosis.  In a January 2006 addendum, the 2005 VA examiner opined the Veteran's cervical spine diagnosis was not likely related to the 1981 in-service MVA because the Veteran did not have documented complaints of neck pain until after the September 2002 MVA.

The Board does not find this opinion persuasive because, as explained above, the record indeed indicates the Veteran regularly complained of neck pain following the 1981 MVA.  Although no diagnosis was rendered until 2002, the Veteran's complaints are well documented.  

Accordingly, the Veteran was afforded an additional VA examination in July 2010 where the examiner diagnosed the Veteran with mild DDD of the cervical spine.  With regard to etiology, the examiner found it not possible to separate out the cause of her cervical DDD without resorting to mere speculation.  While the examiner conceded the possibility that the 1981 MVA could have contributed to her current neck disorder, overall the examiner found it likely "that the second accident tipped the balance and was the proximate cause of her current condition."

The Veteran's representative argues in an August 2011 statement that the 2010 examiner's opinion is confusing and, as such, reasonable doubt should be rendered in the Veteran's favor.  The Board agrees.

On the one hand, the Veteran was given multiple diagnostic tests through the years prior to 2002 all within normal limits.  It is clear the Veteran's cervical spine diagnosis followed her post-service MVA.  

On the other hand, however, the Veteran's ongoing complaints of neck pain since the 1981 MVA are well documented.  It is also not clear she was ever afforded an MRI prior to 2002, which may have revealed abnormalities an X-ray could not.   The 2010 VA examiner, moreover, concedes that the 1981 MVA could have contributed to her current neck disorder and to state with any certainty the actual cause of her cervical DDD would require resorting to speculation.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Court held a veteran is competent to report on the continuity of his/her symptoms after service regardless of the lack of contemporaneous medical evidence.  The Board finds in this case, the Veteran's report of neck pain since the 1981 MVA is well documented with contemporaneous medical evidence.

As such, the Board finds the evidence in this case to be at least in relative equipoise.  The Veteran is entitled to the benefit of the doubt and, therefore, the Board concludes entitlement to service connection for cervical spine DDD is warranted.

Increased Rating (Right Knee Scars)

In general, disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

The United States Court of Appeals for Veterans Claims recently held that "staged" ratings are appropriate for an increased rating claim (whether stemming from an original grant of service connection or not) when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, as will be discussed more thoroughly below, staged ratings are not appropriate here because the severity of the Veteran's scar has stayed consistent throughout the appellate time frame. 

There are multiple diagnostic codes designated for scars, located under Diagnostic Codes 7801-7805, depending on the location, size and severity of the scar.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  

The RO originally rated the Veteran's right knee scars non-compensable under Diagnostic Code 7805, which calls for rating based on limitation of function of affected part by analogy.  See 38 C.F.R. § 4.118, Diagnostic Codes 7805.  

The Board notes the Veteran is also service connected for patellofemoral disease of the right knee, rated for limitation of motion.  This right knee disability is not properly before the Board here and will not be reviewed.  To the extent the Veteran's right knee causes functional limitation due to her patellofemoral disease versus her scars, the Board cannot disturb the rating currently assigned as the issue is not properly before the Board here.

In a June 2011 rating decision, however, the RO awarded the Veteran an increased rating to 10 percent under Diagnostic Code 7804, which provides for a 10 percent rating for one or two scars that are unstable or painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804. A 20 percent rating under DC 7804 is warranted for three or four scars that are unstable or painful.  Id.  An unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at DC 7804, Note (1).  If one or more scars are both unstable and painful, an additional 10 percent evaluation is warranted based on the total number of unstable or painful scars.  Id. at DC 7804, Note (2).

Private treatment records as well as VA examinations from 2002 to 2010 merely note the Veteran's right knee scars as well-healed, non-tender.  In contrast, the Veteran was more recently afforded a VA examination in April 2011, where the Veteran reported her two right knee scars, for the first time, were painful to touch.

The April 2011 examiner measured the scars as 1 cm x 1 cm and 2.5 cm x 1 cm respectively covering less than 1% of total body surface area.  Although the examiner noted pain, the scars were described as superficial with no inflammation, no edema, no signs of skin breakdown, no keloid formation and no other disabling effects.  Although the Veteran had limited right knee motion, this was attributed to her patellofemoral disease and not her scars.  No other abnormality associated with the scars was noted.

According to the medical evidence, the Veteran does not experience any functional loss or limitation of motion of her right knee attributable to her scars and, therefore, Diagnostic Code 7805 would not provide for a higher rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  

The Veteran's two scars are painful to touch, but are stable.  Accordingly, an increased rating or separate 10 percent rating is not warranted under DC 7804.  Id. at Diagnostic Code 7804.  

Other diagnostic codes, to include Diagnostic Codes 7800, 7801, 7802 and 7803 provide for compensable ratings where the scar is an excessive size, causes disfigurement of the face, neck or head, or where the scar causes a frequent loss of covering of skin over the scar.  In this case, none of the medical evidence suggests any of these manifestations are present.  

In short, based on VA examination findings of two normal, stable, tender scars measuring at 1x1 cm and 2.5x1 cm respectively, with no regular treatment needed or received, the Board cannot reasonably conclude that the severity of the Veteran's scar warrants a rating greater than 10 percent.  

The Board has considered the Veteran's complaints of pain and the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in her favor.  To that extent, the Board finds the Veteran's current 10 percent rating was rendered based on resolution of reasonable doubt.  That is, despite the conflicting medical documentation of painful versus non-tender scars, the Veteran has received a compensable rating for painful scars.  Her current compensable rating is based primarily on her complaints of pain despite the medical evidence indicating otherwise.  No higher rating is warranted under any other potentially applicable skin diagnostic code.

Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected scar is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's scars with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Veteran has never been hospitalized for her scars.  Indeed, the Veteran does not receive any on-going treatment for her scars and treatment records do not show any treatment or complaints of her scars specifically.  

The Board concludes that there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran. In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's two right knee scars. 


ORDER

New and material evidence having been submitted sufficient to reopen a claim seeking service connection for a left knee disorder the claim is reopened and to that extent only the claim is granted. 

Entitlement to service connection for a cervical spine disorder is granted.

Entitlement to an increased rating greater than 10 percent for right knee scars is denied.


REMAND

As indicated above, the Veteran claims her injuries to her left knee and low back (among others) stem from an in-service head-on MVA in June 1981.  The Veteran also, however, had a significant post-service MVA in September 2002.  The Veteran believes, however, that she had already incurred injuries to her left knee and low back and the second MVA merely aggravated her already existing conditions.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.

With regard to service connection claims, such as the left knee claim here, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

With regard to increased rating claims, such as the low back claim here, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The claims were last remanded by the Board in 2009 to afford the Veteran VA examinations and medical opinions related to her claims.

The Veteran was afforded appropriate VA examinations in July 2010.  The Veteran's representative argues in an August 2011 statement that these examinations are inadequate.

With respect to the low back claim, the Veteran's representative indicates the July 2010 VA examination report does not indicate any range of motion testing with regard to the lumbosacral spine.  

A review of the July 2010 VA examination verifies no range of motion testing specifically for the lumbar spine documented in the report.  While it is plausible testing was done, the results of any such test was not documented in the examination report.  Rather, only cervical spine ranges of motion results are documented.  

The Veteran's low back disability is primarily rated currently based on limitation of motion.  For that reason, the Board agrees the July 2010 VA examination is inadequate for rating purposes and a new examination is indicated.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

With regard to the left knee claim, the Veteran's representative raises for the first time in an August 2011 statement that her left knee disorders are either directly due to the 1981 MVA or, in the alternative, attributable to her other service connected disabilities, to include her low back, her right knee and her radiculitis of the right lower extremity.  

The Veteran has been afforded many examinations throughout the pendency of this appeal.  In December 2005, a VA examiner found evidence on MRI of a torn medial meniscus and popiteal cyst on the left knee, but opined that the conditions were more likely related to her post-service September 2002 MVA.  In contrast, the Veteran's private physician, Dr. Simovitch, opined in June 2009 that her left knee symptoms began after the 1981 in-service MVA.  Most recently, the Veteran was afforded a July 2010 VA examiner, but the examiner did not render any specific opinion regarding left knee etiology. 

No medical professional has rendered an opinion with regard to whether the Veteran's left knee disorder was caused or aggravated by current service-connected disabilities.  A new VA examination is indicated.  

The Board also notes that the Veteran was never afforded a VCAA letter explaining specifically what evidence is needed to substantiate a claim seeking service connection on a secondary basis.  Corrective action is required.

The RO should also take this opportunity to obtain any additional private treatment records not currently in the claims folder.

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice obligations are satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, implementing regulations, interpretative precedent Court decisions, and any other applicable legal precedent.  In particular, the RO should send the Veteran and her representative a letter advising them specifically of the laws and regulations pertaining to secondary service connection claims for her claimed left knee disorder.  

2. Ask the Veteran to complete release forms authorizing VA to request any of her private treatment records not currently of record relevant to her left knee or low back claim.  These medical records should then be requested, and the RO/AMC should specify that actual treatment records, as opposed to summaries, are needed.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

3. After the above has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current severity of her service connected low back disability.   The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiners designated to examine the veteran.  All necessary tests and studies should be conducted.  A rationale for any opinion expressed should be provided.  The examiners should note in the examination reports all pertinent pathology associated with the service connected disability.

Specifically, the examiner should identify all orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity of those symptoms.  The finding should include the range of motion (in degrees) of the thoracolumbar spine through all planes.  The examiner must state if there is any limitation of function and describe it in detail.  The point at which pain begins during tests of motion should be identified.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, should be noted.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the back is used repeatedly.  All functional losses caused by the service-connected low back disability due to pain, weakness, fatigability, etc., should be specifically equated to additional degrees of motion lost beyond that shown clinically.

The examiner should state whether there is related muscle spasm on extreme forward bending or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  He or she should also identify any related ankylosis.

The examiner should identify any associated neurological symptoms, including those affecting the bowel or bladder, or due to any related intervertebral disc syndrome and describe the nerve(s) affected, or seemingly affected, by nerve root compression.  Each nerve affected or seemingly affected should be identified and the disability caused thereby should be described as equating to mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.  The total duration of any incapacitating episodes due to disc disease in the past 12 months should be noted.  (An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.)

4.  After the above records are obtained, to the extent available, the Veteran should be scheduled for a VA orthopedic examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that any found left knee disorder, to include a torn medial meniscus and popiteal cyst, incurred in or was aggravated by her military service or a service-connected disability.  The examiner is asked to address the following:

* Whether any found left knee disorder(s) is(are) attributable to her service connected cervical spine, lumbar spine, radiculitis of the right lower extremity, or right knee disabilities.  Specifically, the examiner is asked to opine as to whether it is at least as likely as not that any found left knee condition was caused or aggravated by her other service-connected disabilities.  

* Whether any found left knee disorder(s) is(are) directly due to the Veteran's 1981 in-service MVA versus her post-service September 2002 MVA.

The claims folder must be reviewed by the examiner, to include a copy of this Remand, and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered, to include the December 2005 VA examiner's opinion and the Veteran's private physician's opinion (Dr. Simovitch) dated in June 2009.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  
 
5. After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


